McAteer v McAteer (2022 NY Slip Op 06794)





McAteer v McAteer


2022 NY Slip Op 06794


Decided on November 30, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
ROBERT J. MILLER
LINDA CHRISTOPHER
BARRY E. WARHIT, JJ.


2021-03100
 (Index No. 4816/20)

[*1]Patricia A. McAteer, plaintiff-respondent,
vNicholas S. McAteer, defendant-respondent; Denise M. Buckley, et al., nonparty-appellants.


Dupée & Monroe, P.C., Goshen, NY (James E. Monroe of counsel), for nonparty-appellants.
Law Office of Robert S. Sunshine, P.C. (Pollack, Pollack, Isaac & DeCicco, LLP, New York, NY [Brian J. Isaac and Kenneth J. Gorman], of counsel), for plaintiff-respondent.

DECISION & ORDER
In a matrimonial action, the proposed intervenors, Denise M. Buckley and Holly Rae Dulgerian, appeal from an order of the Supreme Court, Orange County (Catherine M. Bartlett J.), dated April 14, 2021. The order, insofar as appealed from, denied the proposed intervenors' motion for leave to intervene in the action and for a preliminary injunction.
ORDERED that the order is affirmed insofar as appealed from, with costs to the plaintiff.
The plaintiff, Patricia A. McAteer, commenced this action for divorce and ancillary relief against the defendant, Nicholas S. McAteer. Denise M. Buckley and Holly Rae Dulgerian (hereinafter together the appellants) are plaintiffs in an action they commenced against Nicholas S. McAteer and Patricia A. McAteer alleging, inter alia, assault and battery committed by Nicholas S. McAteer. The appellants moved for leave to intervene in the present action for purposes of obtaining a preliminary injunction, and for that provisional relief. By order dated April 14, 2021, the Supreme Court, inter alia, denied the motion on the basis that the appellants would not be entitled to a preliminary injunction because the ultimate remedy they sought was money damages.
The Supreme Court properly denied the motion on this basis, for the reasons set forth in Buckley v McAteer ( _____ AD3d _____ [decided herewith]). Accordingly, we affirm the order insofar as appealed from.
IANNACCI, J.P., MILLER, CHRISTOPHER and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court